Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(22) POWER OF ATTORNEY We, the undersigned officers and Trustees of International Income Portfolio, a New York business trust, do hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr. or James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Mark S. Venezia President and Principal Executive Officer March12,2007 Mark S. Venezia /s/ Dan A. Maalouly Treasurer and Principal Financial and Accounting Officer March12,2007 Dan A. Maalouly /s/ Benjamin C. Esty Trustee March12,2007 Benjamin C. Esty /s/ James B. Hawkes Trustee March12,2007 James B. Hawkes /s/ Samuel L. Hayes, III Trustee March12,2007 Samuel L. Hayes, III /s/ William H. Park Trustee March12,2007 William H. Park Trustee March12,2007 Ronald A. Pearlman /s/ Norton H. Reamer Trustee March12,2007 Norton H. Reamer /s/ Lynn A. Stout Trustee March12, 2007 Lynn A. Stout /s/ Ralph F. Verni Trustee March12,2007 Ralph F. Verni exq22
